NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

      CESAR E. FERREIRO,                                           Civil Action No.: 2:1 5-cv-04320
                              Plaintiff,
           V.                                                         OPINION AND ORDER
     COMMISSIONER OF SOCIAL SECURITY,
                              Defendant.
CECCHI, District Judge.
I.       INTRODUCTION

         This matter comes before the Court on Plaintiff Cesar E. Ferreiro’s (“Plaintiff) motion for

attorney’s fees. (ECF No. 15). The Court has considered the submissions made in support of and

in opposition to the motion and decides this matter without oral argument pursuant to Fed. R. Civ.

P. 78(b). For the reasons set forth below, Plaintiffs motion is denied.

II.      BACKGROUND

         Plaintiff brought this action to challenge the final decision of the Commissioner of Social

Security (the “Commissioner”) that he was not entitled to Supplemental Security Income (“SSI”)

under section 1614(a)(3)(A) of the Social Security Act (the “SSA”). The Commissioner found

that Plaintiffwas not disabled under § 1614(a)(3)(A) of the SSA and thus, Plaintiffwas not entitled

to SSI. (ECF No. 13 at 1,9).

         In Plaintiffs initial brief, Plaintiff raised three arguments with respect to the

Commissioner’s decision. First, Plaintiff averred that the administrative law judge’s (the “AU”)

finding that Plaintiffs “severe” impairments during the relevant period included a depressive

disorder and a history of alcohol abuse was incomplete, as it did not consider the full extent of

Plaintiffs back impairment and did not mention Plaintiffs psychiatric diagnosis and borderline

intellectual functioning (the “Step Two Determination”). (Id. at 6, 9). Second, Plaintiff contended


                                                     1
that the AU’s finding that Plaintiff did not have an impairment or combination of impairments

that met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1 was not supported by substantial evidence because the residual functional

capacity (the “RFC”) assessment was not accompanied by specific references to evidence of record

(the “Step Three Determination”). (Id. at 7, 9). Third, Plaintiff maintained that the AU’s finding

that Plaintiff had the ability to work in jobs that existed in significant numbers in the national

economy was not supported by substantial evidence because the hypothetical questions posed to

the vocational expert (the “yE”) did not fully account for Plaintiffs limitations (the “Step Five

Determination”). (Id. at 9-10).

        This Court subsequently issued an Opinion and Order finding that substantial evidence

supported the Commissioner’s Step Two and Step Three Determinations. (Id. at 10-14). With

respect to the Commissioner’s Step Five Determination, however, which held that Plaintiff had

the ability to work in jobs that existed in significant numbers in the national economy, the Court

vacated such determination and remanded the issue for further proceedings. (Id. at 14-16). More

specifically, the Court directed the AU to ask the VE a hypothetical that reflected Plaintiffs

limitations with respect to concentration, persistence, and pace, as well as Plaintiffs borderline

intellectual functioning. (Id. at 15). Thereafter, Plaintiff filed the instant motion for attorney’s

fees.

III.    LEGAL STANDARD

        “The Equal Access to Justice Act.   .   .   [the (“EAJA”)] provides in relevant part, that a Court

shall award reasonable attorney’s fees to a prevailing party in any civil action against the [U]nited

States, unless the Court finds that the position of the United States was substantially justified or

special circumstances make an award unjust.” McFhaul v. Astrue, No. 09-3 207, 2011 WL 735171,




                                                           2
at *2 (D.N.J. Feb. 23, 2011) (citing 2$ U.S.C.       § 2412(d)(1)(A)). “The EAJA provides in pertinent
part that: ‘Whether or not the position of the United States is substantially justified shall be

determined on the basis of the record.   .   .   which is made in the civil action for which the fees and

other expenses are sought” Id. (quoting 28 U.S.C.             § 2412(d)(l)(B)).
IV.     DISCUSSION

        “The burden is on the government to establish that its position was substantially justified.”

Id. “The test of whether or not a Government action is substantially justified is essentially one of

reasonableness.” Nat. Res. Def Council, Inc. v. US. E.P.A., 703 f.2d 700, 707 (3d Cir. 1983)

(citations omitted). That is, “a position can be justified even though it is not correct, and.   .   .   it can

be substantially (i.e. for the most part) justified if a reasonable person could think it correct, that

is, if it has a reasonable basis in law and fact.” McFhaul, 2011 WL 735171, at *2 (citations

omitted). “Thus, the government must establish three things in order to meet its burden that its

position was substantially justified and defeat the prevailing party’s application for fees under the

EAJA: (1) reasonable basis in truth for facts alleged; (2) reasonable basis in law for the theory it

compounded; and (3) a reasonable connection between facts alleged and the legal theory

advanced.” Id. “A Court cannot assume that the government’s position[] was not substantially

justified simply because the government lost on the merits.” Id.

       Here, the Court vacated and remanded the Commissioner’s Step Five Determination for

further proceedings so that the AU could ask the VE a hypothetical that reflected Plaintiffs

limitations with respect to concentration, persistence, and pace, as well as Plaintiffs borderline

intellectual functioning. (ECF No. 13 at 14-16). Nonetheless, the record indicates that the AU

discussed such limitations, and whether these limitations would affect Plaintiffs ability to work,

in steps two, three, and four of the AU’s analysis. (ECF No. 7-2 at 68-72). That is, the AU




                                                          3
explained that “[w]ith regard to concentration, persistence or pace, [Plaintiff] ha[d] moderate

difficulties   .   .   .   .   [Plaintiff] had clear and coherent speech, had good insight, and had fair

concentration and memory[.]” (Id. at 69). The AU also noted that as to Plaintiffs borderline

intellectual functioning, the “mental status examination conducted in february 2012 was within

normal limits. Specifically, [Plaintiff] was appropriately groomed, was cooperative, had clear and

coherent speech, had good insight, and had fair concentration and memory[.]” (Id. at 71).

        Despite this discussion, because the ALl did not explicitly include the aforementioned

limitations in the AU’ s hypothetical to the yE, the Court ultimately vacated and remanded the

Step Five Determination. In Standowsid v. Colvin, the court was faced with a similar set of facts

and ultimately held on a motion for attorney’s fees that even where the ALl failed to fully explain

the ALl’s reasoning when addressing certain issues in the step four determination, the

Commissioner “did not clearly offend established precedent” by defending the ALl’s assessment

because “there was medical support to posit that the ALl’s [step four] analysis was based on

substantial evidence,” which the AU discussed in the steps two, three, and four determinations.

No. 13-5663, 2016 WL 2625029, at *3 (D.N.I. May 9, 2016) (citations omitted). Similarly here,

and as noted above, the ALl discussed Plaintiffs limitations, and whether these limitations would

affect Plaintiffs ability to work, in steps two, three, and four of the AU’s analysis. See supra.

Thus, the Court finds that the Commissioner was substantially justified in opposing Plaintiffs

initial brief, and will deny Plaintiffs motion for attorney’s fees. Accordingly,

       ITlSonthis                     dayof                     ,201$:

       ORDERED that Plaintiffs motion for attorney’s fees, (ECF No. 15), is DENIED.



                                                                         CLAIRE C. CECCHI, U.S.D.J.




                                                            4
